DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner’s Amendment
02.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Luke Choi on February 23, 2021 (see the attached Interview Summary).
	The instant Claims have been amended as follows:

Claim 1. (Currently amended) A processor-implemented system for creating interactive media, the system comprising:
an image repository in which collected image content divided in units of scenes is stored;
an image ontology repository constructed to search for a divided scene stored in an image repository; and
an image reconstruction server, including processors and an image reconstruction controller, configured to: 

generate an ontology search query sentence by using a result of natural language processing and search the image ontology repository by using the generated ontology search query sentence;
fetch images desired by the user from the image repository by searching the image ontology repository according to the user scenario; 
reconstruct the fetched images using the user scenario to create the interactive media, the user scenario comprising a sequence of plural scenes and plural interactive functions; and
store the reconstructed images in the image repository, 
wherein the image reconstruction server is further configured to generate a resource description framework (RDF) Triple which maps a relation between entities by using an image ontology stored in a form of RDF.

Claim 2. (Currently amended) The system of claim 1, wherein the image reconstruction server including the processors is further configured to perform a morphological analysis and a syntax analysis on a scenario input by the user as a preliminary operation for the search of the image ontology repository.

Claim 7. (Currently amended) A method of operating a processor-implemented system for creating interactive media comprising an image repository, an image  repository, an image reconstruction server, and a user interface (UI), the method comprising:
receiving, by the image reconstruction server, a user scenario based on a natural language from the UI, the user scenario being constructed by a user and input in units of scenes;
performing natural language processing on a sentence for each of the received scenes, and searching for a scene with respect to each sentence in the image ontology repository and the image repository based on a result of the natural language processing;
performing, by the image reconstruction server, a morphological analysis and a syntax analysis on a scenario input by a user as a preliminary operation for a search of the image ontology repository; 
extracting, by the image reconstruction server, an entity, a relationship, and an event by searching for an optimized syntax analysis tree among a plurality of syntax analysis trees that are generated as the result of the natural language processing; 
reconstructing, by the UI and using the user scenario, images found with respect to the sentences for the respective scenes, the user scenario comprising a sequence of plural scenes and plural interactive functions; and
when the UI requests that the image reconstruction server upload the reconstructed images to the image repository, uploading, by the image reconstruction server, the reconstructed images requested by the user to the image repository and saving the reconstructed images in the image repository.

Claim 10. (Currently amended) An image reconstruction processor-implemented server for creating interactive media, connected to an image repository in which collected image content divided in units of scenes is stored, an image ontology repository constructed to search for a divided scene stored in the image repository, and a user interface (UI), the image reconstruction processor-implemented server comprising processors and an image reconstruction controller configured to: 
receive an interactive media scenario based on a natural language which is input in units of scenes from the UI, the user scenario being constructed by a user; 
perform a morphological analysis and a syntax analysis on a scenario input by a user as a preliminary operation for a search of the image ontology repository;
extract an entity, a relationship, and an event by searching for an optimized syntax analysis tree among a plurality of syntax analysis trees that are generated as a result of the performed morphological analysis and syntax analysis;
search the image ontology repository according the scenario to fetch images desired by the user from the image repository; 
reconstruct the fetched images according to the user scenario to create the interactive media, the user scenario comprising a sequence of plural scenes and plural interactive functions; and 
store the reconstructed images in the image repository.
	
Claim 11. (Currently amended) The image reconstruction processor-implemented server of claim 10, wherein the image reconstruction processor-implemented server is further configured to: 

search the image ontology repository by using the generated ontology search query sentence.

Claim 15. (Currently amended) The image reconstruction processor-implemented server of claim 11, wherein the image reconstruction processor-implemented server is configured to   generate a resource description framework (RDF) Triple which maps a relation between entities by using an image ontology stored in a form of RDF.

Reasons For Allowance
03.	Claims 1 – 15 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific creating of interactive media from user scenarios by utilizing scenes taught by the Applicant.  The Examiner finds no single prior art reference teaching of receiving a user scenario in natural language that includes units of scenes, utilizing an ontology search query to search for images that are stored divided in units of scenes, reconstructing the fetched 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
04.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 23, 2021